Citation Nr: 0100195	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied nonservice-connected 
pension benefits. 


REMAND

The instant appeal is based on a July 1999 rating decision 
that denied nonservice-connected pensions benefits.  A 
veteran of a period of war who meets the service requirements 
and who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct shall be paid a pension pursuant to 38 U.S.C.A. 
§ 1521 (West 1991).

The veteran served on active duty from April 1975 to December 
1976 and was discharged under honorable conditions.  He 
therefore has the requisite service during a period of war 
for entitlement to nonservice-connected pension benefits.

The appellant filed his claim for non-service connected 
pension benefits in January 1999.  He certified that he 
became totally disabled to work in 1993 due to his eyesight 
and back disabilities, and that he also had a left hand and 
liver condition.
A VA examination for pension purposes was conducted in June 
1999 wherein these disabilities were addressed.  A seizure 
disorder was not complained of nor found.

Entitlement to nonservice-connected pension was denied in 
July 1999.  In his Notice of Disagreement, the appellant 
contended that the he had a seizure disorder that had not 
been addressed on examination.  The RO developed current VA 
Medical Center treatment records through September 1999.  
During a September 1999 evaluation, the appellant reported a 
history of seizures.  Additional testing was ordered by the 
examiner to rule-out this disorder.  The claims folder does 
not contain a copy of the testing results.  Furthermore, in 
another September 1999 VA Medical Center record, the 
appellant reported that he was still working in construction.

The Court has held that VA's failure to conduct further 
evaluations and studies as recommended by VA's own physician 
constitutes a breach of its statutory duty to assist the 
veteran as provided for by the provisions of 38 U.S.C.A. § 
5107(a) (West 1991).  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  See also Green v. Derwinski, 1 Vet. App. 121 (1991).  
Additionally, during the pendency of this appeal there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore the Board believes that prior to making a decision 
on the claim for nonservice-connected pension, further 
development is warranted.

This REMAND serves as notice of the evidence necessary to 
substantiate this claim.  The appellant must submit competent 
evidence that he is permanently and totally disabled from 
nonservice-connected disability.

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should make a determination as 
to whether the appellant is currently 
employed, supported by competent 
evidence.

2.  The RO should obtain the most recent 
treatment records from the VA Medical 
Center, specifically the results of the 
computerized tomography scanning of the 
appellant's head and electroencephalogram 
ordered in September 1999 to rule-out a 
seizure disorder.  The appellant is 
hereby informed that it is his obligation 
to submit the evidence necessary to 
substantiate his claim.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law. The Board intimates 
no opinion as to the final outcome warranted as to the issues 
addressed in this REMAND.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


